Citation Nr: 0614867	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  02-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for bronchospasm with 
bronchitis, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for sinusitis to 
include allergies, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2002 
(bronchospasm with bronchitis and sinusitis to include 
allergies) and November 2002 (bilateral hearing loss and 
tinnitus) of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge, sitting at the RO, in August 2004.  


FINDINGS OF FACT

1.  A hearing loss in either ear was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and it is 
not shown that the veteran currently has a hearing loss 
disability in either ear. 

2.  There is no competent evidence that any tinnitus the 
veteran has is related to his active service.


3.  The veteran's bronchospasm with bronchitis has not been 
manifested by pulmonary function test findings showing a FEV-
1 of less than 56 percent of that predicted; a FEV-1/FVC 
ratio of less than 56 percent of that predicted; a DLCO (SB) 
of less than 56 of that predicted; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit); at 
least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

4.  The veteran's sinusitis with allergies has not been 
manifested by either three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting; or by 
nasal polyps.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2005).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  

3.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for bronchospasm with bronchitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 
(Code) 6600 and 6602 (2005).

4.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for sinusitis to include allergies have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Codes 6510 through 
6514, 6599-6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  
Notice letters dated in December 2001 and October 2002, and 
statements of the case (SOCs) dated in November 2002 and 
August 2003 satisfied the above cited criteria.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with various 
forms of notice, cited above, which notified him of what type 
of information and evidence was needed to substantiate his 
claims for service connection and for increased ratings, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim of service and for the claim for a higher 
rating, he was not informed of the type of evidence necessary 
to establish an effective date.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The preponderance of 
the evidence is against the appellant's claims for service 
connection and for higher ratings, and any questions as to 
the appropriate disability rating and/or effective date to be 
assigned are moot.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the November 2002 and August 2003 
SOCs fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant was provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to the VA notice.  Therefore, the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

Factual Background

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to either hearing loss or 
tinnitus.  Acute bronchitis was diagnosed in May 1983.  

A September 1985 private medical record includes a diagnosis 
of acute sinusitis.

An October 1997 private medical record includes diagnoses of 
moderately severe asthma and allergic rhinitis.


An October 1998 private medical record shows a diagnosis of 
asthma.  

In the course of an October 1999 VA respiratory examination 
the veteran informed the examiner that he had used lung and 
nasal inhalers for two years.  He added that he also took 
medications on a daily basis.  He also reported receiving 
allergy shots three times a week for the past year.  Chest 
examination showed normal lungs, with expiratory wheezes, but 
no rales or rhonchi.  Bronchospasm with bronchitis 
(documented in service medical records), asthma, and 
sinusitis was diagnosed.  

At an October 1999 VA nose, sinus, larynx, and pharynx 
examination the veteran reported a long history of allergies.  
He complained of difficulty breathing through both sides of 
his nose, but denied purulent discharge.  He also denied a 
history of chronic sinusitis.  Examination of the nose showed 
boggy erythematous mucosa bilaterally.  No evidence of nasal 
obstruction was shown.  No evidence of sinusitis, tenderness, 
purulent nasal discharge, or crusting was observed.  Allergic 
rhinitis was diagnosed.  

A March 2000 letter from a private physician indicated that 
the veteran had 80 percent obstruction of the left nostril, 
and 70 percent obstruction on the right.  

A January 2002 VA sinus examination showed no nasal 
discharge, and minimal mucin.  Allergic rhinitis was 
diagnosed.  

A January 2002 VA respiratory examination report includes 
diagnoses of bronchospasm with bronchitis, and sinusitis to 
include allergies.  Examination showed expiratory wheezes 
bilaterally, with no rales or rhonchi.  

VA pulmonary function testing afforded the veteran in 
February 2002 reflected FEV-1 findings of 3.41 liters or 71 
percent of predicted; and FEV-1/FVC of 73 percent (actual).  
Post-bronchodilator values were noted not to be indicated.  
Mild obstruction was reported.  

The report of an August 2002 private paranasal sinus series 
showed partial opacification of the right maxillary sinus.  


As part of an April 2003 VA ear diseases examination the 
veteran gave a 20 plus year history of tinnitus.  The 
examiner commented that the veteran's longstanding tinnitus 
which began during his service "could be related" to 
inservice noise exposure.  However, added the examiner, it 
was "difficult to say."  The examiner also reported that 
audio testing showed normal hearing sensitivity with mild 
hearing loss in the 4,000 Hertz (Hz) range bilaterally.  

At an April 2003 VA audiological evaluation the examiner 
commented that the veteran's subjective complaints of 
tinnitus could be related to a history of noise exposure, 
which included both military and civilian noise exposure.  
Audiometry examination revealed that his right ear pure tone 
thresholds, in decibels, were 15, 15, 15, 15, and 25 decibels 
(dB) at the 500, 1000, 2000, 3000, and 4000 Hz frequencies.  
For the left ear, at the same frequencies, the puretone 
thresholds were 20, 15, 10, 30, and 35 dB.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 98 percent in the left ear.  Normal right ear 
hearing, and mild left ear sensorineural hearing loss was 
diagnosed.  The examiner noted that the veteran's claims 
folder was not available.

A VA audiology addendum report, dated in May 2003, shows that 
the supervisor of the audiology/speech pathology department 
at the Houston VA Medical Center, following review of the 
veteran's claims folder, opined that the veteran's complaints 
of tinnitus and hearing loss was "highly unlikely" to be 
related to the veteran's military service.  

VA pulmonary function testing afforded the veteran in July 
2003 showed findings of FEV-1 of 3.39 liters or 80.2 percent 
of predicted; and FEV-1/FVC of 74 percent (actual).  DLCO 
(SB) results were documented as 65.9 percent of predicted.  

At an August 2003 VA respiratory examination, positive skin 
testing to multiple allergens was reported; injections were 
reportedly stopped 6 months earlier.  The veteran was noted 
to use albuterol 2 to 3 times daily, despite being on inhaled 
corticosteroids and long-acting beta-agonists.  The examiner 
noted that there was no evidence by history, chest X-ray, or 
pulmonary function testing of a diagnosis of bronchiectasis.  
Moderate persistent asthma was observed.  


Results of private pulmonary function testing afforded the 
veteran in August 2004 showed pre-bronchodilator findings of 
FEV-1 of 3.53 liters or 80 percent of predicted.  Post-
bronchodilator findings revealed FEV-1 of 3.31 liters or 93 
percent of predicted.  Normal spirometry was diagnosed, with 
significant improvement with bronchodilator use.  

At his August 2004 hearing before the undersigned, the 
veteran testified that he "miserably" failed his August 
2004 private pulmonary function test.  See page four of 
hearing transcript (transcript).  He added that his hearing 
loss and tinnitus were essentially related to noise exposure 
experienced during his period of military service.  See page 
eight of transcript.  

An August 2004 private medical record shows that 80 percent 
of the veteran's left nostril, and 40 percent of his right 
nostril, was obstructed.

A September 2004 private medical record shows that 70 to 80 
percent of the veteran's nasal passages were obstructed.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss (an organic 
disease of the nervous system) becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


In hearing loss cases, regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).


Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has evaluated the veteran's bronchospasm with 
bronchitis as 30 percent disabling under 38 C.F.R. § 4.97, 
Code 6601 (bronchiectasis).  The Board observes that at the 
time of an August 2003 VA respiratory examination the 
examiner found that a diagnosis of bronchiectasis was not 
shown.  However, as both asthma and bronchitis has been 
variously diagnosed, the Board finds that the veteran's 
service-connected bronchospasm with bronchitis is more 
appropriately to be rated pursuant to Codes 6600 (chronic 
bronchitis) and 6602 (bronchial asthma).  

Under Code 6600, a 30 percent evaluation is warranted when 
FEV-1 or FEV-1/FVC is 56 to 70 percent of predicted or DLCO 
(SB) is 56 to 65 percent of predicted.  A 60 percent rating 
is warranted when FEV-1 is 40 to 55 percent predicted, FEV-
1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent 
predicted, or maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value; FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 
percent predicted, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
echocardiogram or cardiac catheterization), episode(s) of 
acute respiratory failure, or the need for outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97.  


Under Code 6602 (for asthma), a 30 percent evaluation is 
assigned where there is a FEV-1 of 56 to 70 percent of 
predicted value, or; a FEV-1/FVC of 56 to 70 percent of 
predicted value, or; where daily inhalational or oral 
bronchodilator therapy is required, or; where inhalational 
anti-inflammatory medication is required.  A 60 percent 
evaluation is warranted when FEV-1 is 40 to 55 percent of 
predicted value, or; when FEV-1/FVC is 40 to 55 percent of 
predicted value, or; when at least monthly visits to a 
physician are required for care of exacerbations, or; when 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are required.  A 100 
percent evaluation is warranted for when FEV-1 is less than 
40-percent of predicted value, or; when FEV-1/FVC is less 
than 40 percent, or; when more than one attack per week with 
episodes of respiratory failure, or; when there is a 
requirement for the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. In the absence of clinical findings of asthma at 
the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97.

The results of the pulmonary function test used in assigning 
a disability rating are those after bronchodilation.  See 61 
Fed. Reg. 46,723 (September 5, 1996).

The RO has evaluated the veteran's sinusitis to include 
allergies by analogy to Code 6522.  See 38 C.F.R. § 4.27 
(unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99").  Under 
Code 6522, allergic or vasomotor rhinitis is rated at 10 
percent without polyps, but with greater than 50-percent 
obstruction of nasal passages on both sides or complete 
obstruction on one side; and rated at 30 percent with polyps.  

The Board also observes that while the medical evidence of 
record is somewhat conflicting concerning whether or not 
sinusitis is currently manifested, the General Rating Formula 
for Sinusitis (see Code 6514) will also be considered.  


Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a 10 percent disability 
rating is awarded for sinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability rating is 
awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.

Analysis

Service Connection

Bilateral Hearing Loss

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a hearing loss disability of either 
ear.  As noted, hearing loss disability is defined in 38 
C.F.R. § 3.385.  No audiometry of record has shown that the 
veteran has a hearing loss disability by VA standards.  In 
the absence of proof of a present disability, there cannot be 
a valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran was advised that to establish service connection for 
a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  See October 2002 letter.  Here, the veteran has 
neither submitted any evidence of a current diagnosis of 
hearing loss nor identified any treatment provider with 
records of treatment for hearing loss.  Also, left ear 
sensorineural hearing loss was first diagnosed in April 2003, 
more than 15 years after the veteran's service separation.  
See 38 C.F.R. §§ 3.307, 3.309.  As a layperson, the veteran 
is not competent to establish by his own opinion that he has 
hearing loss (or relate such disability to service).  See 
Espiritu, supra.  Hence, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.

Tinnitus

The Board concedes that the veteran was exposed to acoustic 
trauma during his military service.  Even though there is no 
formal medical diagnosis of tinnitus, there is some evidence 
the veteran has such disorder.  Regardless, there is no 
evidence of a nexus between the veteran's tinnitus and his 
military service or any exposure to noise trauma therein.  
Significantly, a VA audiology specialist in May 2003 opined 
that the veteran's complaints of tinnitus was "highly 
unlikely" to be related to his military service.  There is 
no competent (medical) evidence to the contrary.  The claim 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.

Increased Ratings

Bronchospasm with Bronchitis

The medical evidence of record does not show that the veteran 
meets the required criteria for a rating in excess of 30 
percent for his service-connected bronchospasm with 
bronchitis.


Although the veteran has complained of trouble breathing, and 
while on VA examination bilateral expiratory wheezing has 
been shown, the veteran's bronchospasm with bronchitis has 
not been manifested by pulmonary function test findings 
showing a FEV-1 of less than 56 percent of that predicted; a 
FEV-1/FVC ratio of less than 56 percent of that predicted; a 
DLCO (SB) of less than 56 of that predicted; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit); at least monthly visits to a physician for required 
care of exacerbations; or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.

Thus, the medical evidence does not show that a rating higher 
than 30 percent rating is warranted.  The preponderance of 
the evidence is against the claim for a higher rating for 
bronchospasm with bronchitis.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.

Sinusitis to include Allergies

The medical evidence of record does not show that the veteran 
meets the required criteria for a rating in excess of 10 
percent for his service-connected sinusitis to include 
allergies.  

Although the veteran has complained of trouble breathing, the 
medical evidence clearly fails to demonstrate that the 
veteran has sinusitis which is manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

Also, while several private medical records on file document 
significant nasal obstruction, the medical record (both VA 
and private) is devoid of clinical findings showing nasal 
polyps.  


Thus, the medical evidence does not show that a rating higher 
than 10 percent rating is warranted.  The preponderance of 
the evidence is against the claim for a higher rating for 
sinusitis to include allergies.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A rating in excess of 30 percent for bronchospasm with 
bronchitis is not warranted.  

A rating in excess of 10 percent for sinusitis to include 
allergies is not warranted.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


